ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Herman Construction Group, Inc.              )       ASBCA No. 59412
                                             )
Under Contract No. W912PL-11-C-0006          )

APPEARANCES FOR THE APPELLANT:                       William L. Bruckner, Esq.
                                                     Thomas M. Regan, Esq.
                                                      Bruckner Law Firm, APC
                                                      San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Gilbert H. Chong, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Los Angeles

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 8 January 2015




                                              ~~ Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59412, Appeal of Herman
Construction Group, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals